DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim of priority to U.S. Patent Application No. 16/456,832, filed June 28, 2019, now U.S. Patent No. 11,113,518, is acknowledged.

Information Disclosure Statement
The information disclosure statements (“IDS”) filed on 08/20/2021, 07/06/2022, and 10/27/2022 were reviewed and the listed references were noted.  

Drawings
The 31 page drawings have been considered and placed on record in the file.  

Claim Objections
Claim 7 is objected to because of the following informalities:  there are two semicolon (“;;”) in line 7 of the claim.  Appropriate correction is required.

Status of Claims
Claims 1-20 are pending.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  In order to expedite the processing/approval of the terminal disclaimer, Applicants may choose to file an electronic terminal disclaimer (eTerminal Disclaimer) by referring to the following website:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the parent U.S. Patent No. 11,113,518.  Although the conflicting claims are not identical, they are not patentably distinct from each other, because claims of the instant application is generic to all that is recited in claims of the U.S. Patent No. 11,113,518.  For example, the following chart compares Claim 1 of the instant application with Claim 1 of the Patent No. 11,113,518.

Instant Application
Patent Application No. 11,113,518
1. A method, comprising: 
storing, in a memory, an image including a table; 
identifying, via a processor operably coupled to the memory, a plurality of text-based characters in the table; 
defining, via the processor, a plurality of bounding boxes based on the plurality of text- based characters, each bounding box from the plurality of bounding boxes uniquely associated with at least one text-based character from the plurality of text-based characters; 
generating, via the processor, a graph including a plurality of nodes and a plurality of edges, based on the bounding boxes, using a graph construction algorithm; and 
causing prediction of a plurality of row labels and a plurality of column labels for the table based on the reduced graph.
1. A method, comprising: 
storing, in a memory, an image including a table; 
identifying, via a processor operably coupled to the memory, a plurality of text-based characters in the table; 
defining, via the processor, a plurality of bounding boxes based on the plurality of text-based characters, each bounding box from the plurality of bounding boxes uniquely associated with at least one text-based character from the plurality of text-based characters; 
generating, via the processor, a graph including a plurality of nodes and a plurality of edges, based on the bounding boxes, using a graph construction algorithm; 
identifying, via the processor, at least one edge from the plurality of edges for removal from the graph; 
removing the at least one edge from the graph, via the processor, to produce a reduced graph; and 
sending the reduced graph to a neural network to predict a plurality of row labels and a plurality of column labels for the table.



Allowable Subject Matter
Claims 1-20 are not rejected over prior art and will be allowed once the above-described non-statutory double patenting is overcome.  The following is a statement of reasons for the indication of allowable subject matter: The closest prior art reference Qasim et al. (“Rethinking Table Parsing Using Graph Neural Networks” - IDS) discloses storing, in a memory (Qasim, Acknowledgment, lines 3, a GPU machines for training purpose , where GPU machine is a computer which has inherently a memory), an image including a table;(Qasim, Fig.1(b),a lineless table image)
identifying, via a processor (Qasim, Acknowledgment, lines 3, a GPU machines for training purpose, where GPU is a processor) operably coupled to the memory, a plurality of text--based characters in the table (Qasim, Fig.1(b), Category 2, a plurality of characters and words in lineless table);

generating, via the processor, a graph including a plurality of nodes and a plurality of edges, (Qasim, Section IV-2, lines 1 and 2,"After gathering all the vertex features, they are passed as input to the interaction model (f_int)." where the interaction model is GravNet. Images features extracted from the CNN and vertices location extracted from OCR are combines as input to the interaction model. The graph is built in this space, connecting each vertex to its N closest neighbors (N = 5 in the figure 2)).  In an analogous field of endeavor, Xu et al. (US 2015/0093021 - IDS) discloses detection of an external bounding box of the intersection points, and determines whether the segmented text lines fall within the external bounding box as a local relationship feature (Xu, Paragraph [0072] and Fig. 5).  In yet another field of endeavor, Yuan et al. (US 9,058,536) discloses “Before the OCR engine analyzes any text, the engine will identify (pixel) boundaries for a suspected strings or characters. These boundaries collectively are called a bounding box, which is the coordinates of a rectangular border around a string of text or individual character within an image. After processing, a method in accordance with at least one embodiment returns a list of one or more strings for each image and a set of bounding boxes of regions within the image mapped to each string” (Yuan, Column 3, lines 25-33).  However, none of the cited prior art references, alone or in combination, provides a motivation to teach the ordered combination of “defining, via the processor, a plurality of bounding boxes based on the plurality of text- based characters, each bounding box from the plurality of bounding boxes uniquely associated with at least one text-based character from the plurality of text-based characters.”  Dependent Claims 2-6 are not rejected over prior art because they depend from independent Claim 1, and therefore, inherently include the above-described allowable subject matter.  Consider independent Claim 7, none of the cited references, alone or in combination, provides a motivation to teach the ordered combination of “generating a graph based on the plurality of boundary boxes, the graph including a plurality of edges, each edge from the plurality of edges representing a relationship between exactly two boundary boxes from the plurality of boundary boxes.”  Dependent Claims 8-14 are not rejected over prior art because they depend from independent Claim 7, and therefore, inherently include the above-described allowable subject matter.  Consider independent Claim 15, none of the cited references, alone or in combination, provides a motivation to teach the ordered combination of “generating, via the processor, a plurality of character-level bounding boxes for the formatted data based on the scanned file; and generating, via the processor, a plurality of word-level bounding boxes for the formatted data based on the PDF file, the plurality of character-level bounding boxes and the plurality of word-level bounding boxes forming a dataset.”  Dependent Claims 16-20 are not rejected over prior art because they depend from independent Claim 15, and therefore, inherently include the above-described allowable subject matter.   
 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/Primary Examiner, Art Unit 2662